The judgment of the Supreme Court.was entered November 6th 1876,
Per Curiam. —
The cases of Duncan v. Clark, 7 Watts 224; Steel v. Henry, 9 Id. 623, and Payne v. Craft, 7 W. & S. 468, followed by later cases, settle the law, that a suit brought against the personal representative of a decedent, within seven years after his decease, for a debt owing by him at his death, continues the lien of the debt against the real estate for a period of twelve years from the time of his decease, under the Act of 1797, and that a proceeding to revive within five years next following the seven years will continue the lien beyond the termination of the twelve years. It is also settled that it is immaterial how soon judgment is obtained in the first period of seven years; the lien runs to the termination of the period of twelve years without a further proceeding. In Duncan v. Clark, supra 225, Justice Kennedy says: “ It is obvious that in the first case, when the judgment is obtained within the seven years, the five years ought not to commence before the expiration of the.latter period; for if it were to be held to commence-from the date of the judgment, it would be placing the vigilant creditor in a worse condition than the negligent one, and also be contrary to the express, as well as the plain, import and meaning of the Act of 1797, which terminates the lien only after a lapse of seven years from the death of the debtor.” So the lien of the debt may be continued after the period of twelve years, by proper revivals. This is decided in Payne v. Craft, supra, where the death took place in 1813 and the sale of the real estate in 1833, and the lien was held to be continued by entries on the docket by agreement that the judgment should be revived without a scire facias. The later cases run in the same line, only that in cases, where the death has taken place since the Act of 26th February 1834 went into effect, the first period is five instead of seven, and the entire period ten instead of twelve years, and the widow and heirs or devisees must be made parties. In this case the scire facias to revive the judgment of the county was issued against all the parties within the ten years, and the sale of the property took place within three years thereafter, and consequently within the duration of the lien.
The decree of distribution was correct and it is therefore affirmed with costs to be paid by the appellants and their appeals are dismissed.